

117 HR 2728 IH: Protecting Military Installations from Foreign Espionage Act
U.S. House of Representatives
2021-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2728IN THE HOUSE OF REPRESENTATIVESApril 21, 2021Mr. Tony Gonzales of Texas (for himself, Mr. Jackson, and Mr. Fallon) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committees on Foreign Affairs, Energy and Commerce, Armed Services, and Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Committee on Foreign Investment in the United States to review any purchase or lease of real estate near a military installation or military airspace in the United States by a foreign person connected to, or subsidized by, the Russian Federation, the People’s Republic of China, the Islamic Republic of Iran, or the Democratic People’s Republic of Korea, and for other purposes.1.Short titleThis Act may be cited as the Protecting Military Installations from Foreign Espionage Act.2.Review by Committee on Foreign Investment in the United States of real estate purchases or leases near military installations or military airspace(a)Inclusion in definition of covered transactionSection 721(a)(4) of the Defense Production Act of 1950 (50 U.S.C. 4565(a)(4)) is amended—(1)in subparagraph (A)—(A)in clause (i), by striking ; and and inserting a semicolon;(B)in clause (ii), by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(iii)any transaction described in subparagraph (B)(vi) that is proposed, pending, or completed on or after the date of the enactment of the Protecting Military Installations from Foreign Espionage Act.; and(2)in subparagraph (B), by adding at the end the following:(vi)Notwithstanding clause (ii) or subparagraph (C), the purchase or lease by, or a concession to, a foreign person of private or public real estate—(I)that is located in the United States and within—(aa)100 miles of a military installation (as defined in section 2801(c)(4) of title 10, United States Code); or (bb)50 miles of—(AA)a military training route (as defined in section 183a(h) of title 10, United States Code);(BB)airspace designated as special use airspace under part 73 of title 14, Code of Federal Regulations (or a successor regulation), and managed by the Department of Defense; (CC)a controlled firing area (as defined in section 1.1 of title 14, Code of Federal Regulations (or a successor regulation)) used by the Department of Defense; or(DD)a military operations area (as defined in section 1.1 of title 14, Code of Federal Regulations (or a successor regulation)); and(II)if the foreign person is owned or controlled by, is acting for or on behalf of, or receives subsidies from—(aa)the Government of the Russian Federation;(bb)the Government of the People’s Republic of China;(cc)the Government of the Islamic Republic of Iran; or(dd)the Government of the Democratic People’s Republic of Korea..(b)Mandatory unilateral initiation of reviewsSection 721(b)(1)(D) of the Defense Production Act of 1950 (50 U.S.C. 4565(b)(1)(D)) is amended—(1)in clause (iii), by redesignating subclauses (I), (II), and (III) as items (aa), (bb), and (cc), respectively, and by moving such items, as so redesignated, 2 ems to the right;(2)by redesignating clauses (i), (ii), and (iii) as subclauses (I), (II), and (III), respectively, and by moving such subclauses, as so redesignated, 2 ems to the right;(3)by striking Subject to and inserting the following:(i)In generalSubject to; and(4)by adding at the end the following:(ii)Mandatory unilateral initiation of certain transactionsThe Committee shall initiate a review under subparagraph (A) of a covered transaction described in subsection (a)(4)(B)(vi)..(c)Certifications to CongressSection 721(b)(3)(C)(iii) of the Defense Production Act of 1950 (50 U.S.C. 4565(b)(3)(C)(iii)) is amended—(1)in subclause (IV), by striking ; and and inserting a semicolon;(2)in subclause (V), by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(VI)with respect to covered transactions described in subsection (a)(4)(B)(vi), to the members of the Senate from the State in which the military installation, military training route, special use airspace, controlled firing area, or military operations area is located, and the member from the Congressional District in which such installation, route, airspace, or area is located..3.Limitation on approval of energy projects related to reviews conducted by Committee on Foreign Investment in the United States(a)Review by Secretary of DefenseSection 183a of title 10, United States Code, is amended—(1)by redesignating subsections (f), (g), and (h) as subsections (g), (h), and (i), respectively; and(2)by inserting after subsection (e) the following new subsection (f):(f)Special rule relating to review by Committee on Foreign Investment of the United States(1)If, during the period during which the Department of Defense is reviewing an application for an energy project filed with the Secretary of Transportation under section 44718 of title 49, the purchase, lease, or concession of real property on which the project is planned to be located is under review or investigation by the Committee on Foreign Investment in the United States under section 721 of the Defense Production Act of 1950 (50 U.S.C. 4565), the Secretary of Defense—(A)may not complete review of the project until the Committee concludes action under such section 721 with respect to the purchase, lease, or concession; and(B)shall notify the Secretary of Transportation of the delay.(2)If the Committee on Foreign Investment in the United States determines that the purchase, lease, or concession of real property on which an energy project described in paragraph (1) is planned to be located threatens to impair the national security of the United States and refers the purchase, lease, or concession to the President for further action under section 721(d) of the Defense Production Act of 1950 (50 U.S.C. 4565(d)), the Secretary of Defense shall—(A)find under subsection (e)(1) that the project would result in an unacceptable risk to the national security of the United States; and(B)transmit that finding to the Secretary of Transportation for inclusion in the report required under section 44718(b)(2) of title 49..(b)Review by Secretary of TransportationSection 44718 of title 49, United States Code, is amended—(1)by redesignating subsection (h) as subsection (i); and(2)by inserting after subsection (g) the following new subsection:(h)Special rule relating to review by Committee on Foreign Investment of the United StatesThe Secretary of Transportation may not issue a determination pursuant to this section with respect to a proposed structure to be located on real property the purchase, lease, or concession of which is under review or investigation by the Committee on Foreign Investment in the United States under section 721 of the Defense Production Act of 1950 (50 U.S.C. 4565) until—(1)the Committee concludes action under such section 721 with respect to the purchase, lease, or concession; and(2)the Secretary of Defense—(A)issues a finding under section 183a(e) of title 10; or (B)advises the Secretary of Transportation that no finding under section 183a(e) of title 10 will be forthcoming..